Citation Nr: 1446087	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disorder manifested by vertigo.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to May 20, 2011.

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss beginning May 20, 2011. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, granted entitlement to service connection for PTSD at a 30 percent disability rating and for bilateral hearing loss at a noncompensable disability rating, both effective August 31, 2009.  

In a February 2012 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective May 20, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including suspiciousness, hypervigilance, depression, outbursts of anger, disturbances of motivation and mood, blunted affect, and chronic sleep impairment, with global assessment of functioning scores reflecting moderate impairment.

2.  Throughout the appeals period, his PTSD has not more closely approximated a disability picture that includes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  For the time period prior to May 1, 2011, the Veteran's hearing loss has been manifested by hearing impairment corresponding to auditory acuity of Level II in the right ear and Level II in the left ear.

3.  Beginning on May 1, 2011, the Veteran's hearing loss has been manifested by hearing impairment corresponding to auditory acuity of Level IV in the right ear and Level III in the left ear.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, 4.86 Diagnostic Code 6100 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, 4.86 Diagnostic Code 6100.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran has undergone several examinations in connection with his claims for higher initial ratings for PTSD and bilateral hearing loss.  The Board finds that these VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The VA audio examiner also addressed the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Evaluation of initial ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial rating - PTSD

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Background and analysis

The Veteran was afforded a VA examination in December 2010.  He reported nightmares and anxiety at night.  He would wake up sweating with his heart racing, and would not be able to sleep again for 30 to 45 minutes.  He also reported occasional flashbacks which occurred while he was in the dark.  His brothers told him he was a loner since his return from Vietnam.  The Veteran did not go out very much and did not like to go on vacations.  He refused to join a Veteran's support group.  The Veteran referred to himself as moody.  He did not watch war news on television, as it reminded him of his friends.  The examiner noted that the Veteran cried talking about this in the examination.  He had problems with anger at home but his anger had improved at work.  He was hypervigilant, stating that he always sat with his back to the wall in restaurants, and avoided crowds.  He denied problems with concentration and focus.  He reported almost daily depression of three to four on a scale of 10 and anxiety of seven to eight on a scale of ten.  He denied suicidal thoughts and panic attacks.   

Upon examination, the Veteran was oriented to time, place, person and purpose.  His hygiene was appropriate.  His behavior was withdrawn, his mood was sad and his affect was blunted.  He was able to communicate effectively, and his concentration appeared to be intact.   He denied delusions, hallucinations, illusions, and phobias or obsessive-compulsive rituals. His thinking process was intact and goal directed, and he had no impairment of judgment.  Both recent and remote memory appeared to be intact.  There was no homicidal or suicidal thinking.  The examiner assigned a GAF of 55 with moderate impairment.  The examiner noted that the Veteran's symptoms caused a decrease in ability to perform occupational and home tasks.  He had suspiciousness, anxiety, depressed mood, chronic sleep impairment, and mild memory loss.  The Veteran isolated and withdrew from others when not having scheduled activities, but could care for his own basic needs.  He did not socialize well due to PTSD.  He had difficulty with focus and concentration.

The Veteran was afforded another VA examination in May 2012.  At that time, he reported that he was living with his wife and had a stable marriage.  He was retired, but worked part time for the election office.  He had not been under any psychiatric treatment but was taking medication for nightmares, which helped him to sleep.  The examiner noted that the Veteran continued to meet the DSM-IV criteria for PTSD, persistently re-experiencing his in-service stressor events, through recollections and dreams and avoiding stimuli associated with the trauma, including activities, places or people reminded him of the events, feeling detached or estranged from other people, and having a restricted range of affect.  In addition, the Veteran had persistent symptoms of increased arousal, including difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner additionally noted that the Veteran's psychiatric disability caused depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.  The Veteran reported that his symptoms had improved since his last examination in 2010. He continued with some hypervigilance and startled easily, was easily angered by road rage, and had occasional nightmares.  However, he reported that his general anxiety had improved, and that he had been able to socialize more and make friends.  Overall, the examiner found that his mood and anxiety had improved since his last examination, and that his symptoms would likely further improve with regular use of his CPAP for his obstructive sleep apnea.  The examiner assigned a GAF score of 60.

Based on the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to an initial rating of 50 percent, but no higher, for the entire period on appeal. Specifically, the evidence establishes that the Veteran has disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Throughout the appeals period, the Veteran has exhibited depression and anxiety.  He has refused to join Veteran's support groups and avoided crowds.  He has been hypervigilant and suspicious of people.  Via his depression and anxiety, he has shown disturbances of motivation and mood.

The Board finds that the Veteran's overall disability most nearly approximates a 50 percent disability rating.  The Veteran does not have an absolute inability to establish and maintain relationships, in that he does have a stable marriage, and he is able to work part time with the election office.  There is no evidence of neglect of personal hygiene or appearance; difficulties with speech; homicidal or suicidal ideation, or near continuous depression or panic affecting his ability to function. In summary, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 50 percent rating for PTSD.  See 38 C.F.R. § 4.7.

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Initial ratings - bilateral hearing loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service. See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Background and analysis - prior to May 20, 2011

The Veteran was afforded a VA examination April 2010.  The Veteran reported that he had trouble understanding conversational level speech, particularly in the presence of background noise.  Puretone threshold values were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
35
45
70
LEFT
10
25
40
60
55

The average on the right was 41, and the average on the left was 45.  Speech recognition scores were 94 on the right and 90 on the left.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.

The Veteran has submitted the results of a private hearing test conducted in August 2010. The results of the audiologic evaluation are in graphical form.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance. However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance. In this role, the Board has reviewed the graphical findings of the audiological report and finds them to be clear for interpretation.  However, the examination report does not contain speech recognition scores and, therefore, the examination is not suitable for rating.  When the Board concludes that a private audiological report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable. Savage v. Shinseki, 24 Vet. App. 259, 269 (2011). However, in this case, the record includes VA audiological examinations in April and October 2010, during the same timeframe as the examination in question.  In addition, it is doubtful that the examiner who performed the August 2010 examination would be able to provide additional information regarding potential speech recognition scores at that time.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant. The Court has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he had trouble understanding conversations with background noise.  Puretone threshold values were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
10
30
35
45
80
LEFT
15
35
40
60
55

The averages on both sides were 47.5.  Speech recognition scores were 88 on the right and 84 on the left.  According to 38 C.F.R. § 4.85, the right ear had a designation of II and the left ear had a designation of II, based on Table VI. The point where II and II intersect on Table VII indicates a disability rating of 0 percent.

Background and analysis - beginning May 20, 2011

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that he had trouble understanding conversational level speech, particularly in the presence of background noise.  Puretone threshold values were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
40
55
80
LEFT
20
35
45
65
50

The average on the right was 50, and the average on the left was 49.  Speech recognition scores were 82 on the right and 80 on the left.  According to 38 C.F.R. § 4.85, the right ear had a designation of IV and the left ear had a designation of III, based on Table VI.  The point where IV and III intersect on Table VII indicates a disability rating of 10 percent.

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid, the Board finds that the Veteran's bilateral hearing loss does not warrant an initial rating in excess of the 0 percent evaluation already assigned for the time period prior to May 20, 2011 or a 10 percent disability rating beginning May 20, 2011. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings for his service-connected bilateral hearing loss, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by depressed mood, anxiety, suspiciousness, some isolation, and disturbances of motivation and mood. These signs and symptoms, and their resulting impairment, are contemplated by the criteria for rating mental disorders.  38 C.F.R. § 4.130.  His hearing loss is manifested by diminished hearing acuity and speech recognition.  These are contemplated by the regulations addressing hearing loss. 38 C.F.R. § 4.85.

In short, there is nothing exceptional or unusual about the Veteran's PTSD or hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD or hearing loss result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  While the Veteran has indicated that he worked for 28 years for the phone company, but that he had to stop working there as a result of heart issues.  See VA December 2010 VA examination.  He has also indicated that he is retired, but has not made contentions that his retirement was due to a service-connected disability.  See May 2012 VA examination report.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An initial disability rating of 50 percent for PTSD is granted for the entire appeals period, subject to the provisions governing the payment of monetary benefits.

An initial compensable disability rating for bilateral hearing loss prior to May 20, 2011 is denied.

An initial disability rating in excess of 10 percent for bilateral hearing loss beginning May 20, 2011 is denied. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he has obstructive sleep apnea that began in service.  He has asserted that his bunkmates told him that he snored loudly and stopped breathing while he slept.  He asserts that his wife also observed these symptoms beginning while he was on active duty.  In support of his claim, he has submitted two private sleep studies dated in January and March 2010, reflecting that he has mild obstructive sleep apnea.  As there is evidence of in-service symptoms and a current diagnosis, the Board finds that the criteria for an examination have been met.  As such, the Veteran should be provided with a VA examination to determine whether his current obstructive sleep apnea was incurred while on active duty.

The Veteran has contended that he began experiencing vertigo while on active duty and that he continues to have spells of vertigo.  VA medical records reflect that he has been diagnosed with vertigo.  As the Veteran has provided lay evidence of vertigo since service, and has a current diagnosis of vertigo.  As such, the Veteran has met the criteria for a VA examination to determine whether he has vertigo that was incurred during active duty.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of obstructive sleep apnea.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused by, incurred during, or is etiologically related to any incident of active duty.

In providing this opinion, the examiner should address the Veteran's contentions that he was told my bunkmates and his wife that he began snoring loudly and would stop breathing during sleep while on active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. Schedule the Veteran for a VA examination to determine the etiology of vertigo.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo was caused by or is etiologically related to any incident of active duty.

In providing this opinion, the examiner should address the Veteran's contentions that he began having vertigo while on active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for vertigo in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


